Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/456760, filed on 06/28/2019. Claims 1-9, 11-16 and 19 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Guimbal (EP 0512897 A1).

Regarding Claim 1, Guimbal teaches a landing gear system for an aircraft comprising: a composite flex beam having through-thickness stitching and a curvature having a radius greater than 5 inches (Fig. 2 element 2); and a trunnion connected to the composite flex beam and offset from a neutral surface of the composite flex beam (Fig. 2 element 5).

Regarding Claim 4, Guimbal teaches the limitations set forth in Claim 1 and further discloses a density of the stitching is greater near a leading edge and a trailing edge of the composite flex beam (Shown in Fig. 8). 

Regarding Claim 6, Guimbal teaches the limitations set forth in Claim 1 and further discloses the trunnion is offset between 0.1 inches and 10 inches from a top surface of the composite flex beam, such that movement of the trunnion has an acceptable value, wherein a maximum acceptable value of trunnion movement is based upon the design of the aircraft having the trunnion (Fig. 2 element 5). 

Regarding Claim 7, Guimbal teaches the limitations set forth in Claim 6 and further discloses the maximum acceptable value of trunnion movement is such that induced strains on surrounding aircraft structures due to movement of the trunnion when a load is applied to the composite flex beam are acceptable based on the design of the aircraft (Fig. 2 element 5). 

Regarding Claim 8, Guimbal teaches the limitations set forth in Claim 1 and further discloses the curvature extends across an entirety of the composite flex beam (Fig. 2 element 2).

Regarding Claim 9, Guimbal teaches the limitations set forth in Claim 1 and further discloses the through-thickness stitching extends across an entirety of the composite flex beam (Shown in Fig. 8).

Regarding Claim 11, Guimbal teaches a landing gear system for an aircraft comprising: a composite flex beam (Fig. 2 element 2) having through-thickness stitching and a curvature along an entirety of a length of the composite flex beam, a density of the stitching being greater near a leading edge and a trailing edge of the composite flex beam (Shown in Fig. 8).

Regarding Claim 16, Guimbal teaches the limitations set forth in Claim 11 and further discloses the curvature is a varying curvature (Fig. 2 element 2). 

Regarding Claim 19, Guimbal teaches the limitations set forth in Claim 11 and further discloses a trunnion positioned at least 0.1 inches above a top surface of the composite flex beam (Fig. 2 element 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (EP 0512897 A1) in view of Coffy (EP 0143690).

Regarding Claim 2, Guimbal teaches the limitations set forth in Claim 1.
Guimbal fails to explicitly teach the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam. 
However, Coffy teaches the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam (Deflection shown between Fig. 2 and Fig. 3).
Guimbal and Coffy are considered to be analogous to the claimed invention as they are in the same field of aircraft landing gear system design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flex beam of Guimbal to have a maximum deflection value between 12 and 14 inches. Through routine testing and experimentation, one of ordinary skill in the art would modify the beam of Guimbal to have the required maximum deflection value depending on the weight of the aircraft that it is being implemented on.

Regarding Claim 12, Guimbal teaches the limitations set forth in Claim 11.
Guimbal fails to explicitly teach the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam.
However, Coffy teaches the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam (Deflection shown between Fig. 2 and Fig. 3).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flex beam of Guimbal to have a maximum deflection value between 12 and 14 inches. Through routine testing and experimentation, one of ordinary skill in the art would modify the beam of Guimbal to have the required maximum deflection value depending on the weight of the aircraft that it is being implemented on.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (EP 0512897 A1)

Regarding Claim 3, Guimbal teaches the limitations set forth in Claim 1.
Guimbal fails to explicitly teach the composite flex beam is configured to accommodate an angular deflection of up to 15 degrees. 
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the landing gear system of Guimbal to have a deflection of up to 15 degrees. Guimbal discloses the angular deflection of the cross beam (“the link 18 between the pads 4 and the cross member 3 allows angular deflections between said cross member 3 and said pads 4, angularly linked to the cross member 2 by the link 17”, PE2E English translation). Through routine testing and experimentation, one of ordinary skill in the art would implement different mechanical properties of the landing gear, depending on the weight of the aircraft. 

Regarding Claim 13, Guimbal teaches the limitations set forth in Claim 11.
Guimbal fails to explicitly teach the composite flex beam is configured to accommodate an angular deflection of up to 15 degrees.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the landing gear system of Guimbal to have a deflection of up to 15 degrees. Guimbal discloses the angular deflection of the cross beam (“the link 18 between the pads 4 and the cross member 3 allows angular deflections between said cross member 3 and said pads 4, angularly linked to the cross member 2 by the link 17”, PE2E English translation). Through routine testing and experimentation, one of ordinary skill in the art would implement different mechanical properties of the landing gear, depending on the weight of the aircraft. 

Claim(s) 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (EP 0512897 A1) in view of Cordy (WO 2007106070 A2).

Regarding Claim 5, Guimbal teaches the limitations set forth in Claim 1.
Guimbal fails to explicitly teach the stitching is in a grid pattern having a cell size of between 0.2 inches and 0.5 inches.
However, Cordy teaches the stitching is in a grid pattern having a cell size of between 0.2 inches and 0.5 inches (Grid shown in Fig. 2).
	Guimbal and Cordy are considered to be analogous to the claimed invention as they are in the same field of aircraft landing gear system design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flexible beam of Guimbal to have a stitching pattern as disclosed by Cordy. Through routine testing and experimentation, one of ordinary skill in the art would have determined the cell size required to support an aircraft depending on its weight. 
	
Regarding Claim 14, Guimbal teaches the limitations set forth in Claim 11.
Guimbal fails to explicitly teach the stitching is in a grid pattern.
However, Cordy teaches the stitching is in a grid pattern (Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flexible beam of Guimbal to have a stitching pattern as disclosed by Cordy. Grid patterns are known in the art to provide strength while minimizing the weight of the structure

Regarding Claim 15, Guimbal and Cordy teach the limitations set forth in Claim 14.
Cordy further discloses the grid pattern has a cell size of between 0.2 inches and 0.5 inches (Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flexible beam of Guimbal to have a stitching pattern as disclosed by Cordy. Through routine testing and experimentation, one of ordinary skill in the art would have determined the cell size required to support an aircraft depending on its weight. 



Response to Arguments

Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. Applicant states that there is no serious burden of search between the apparatus claims and method claims 20-23. The examiner respectfully disagrees as the method claims would require a search of layered composite fiber manufacturing methods. Search terms would include resin/resin infusing. The search would alter from an aircraft landing gear apparatus search to a search of resin infusing fiber layer methods for manufacturing a curved structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644